Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 1 of 11




                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                                                  July 08, 2021
                                                          Nathan Ochsner, Clerk of Court
                                                     4:21-MJ-1496
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 2 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 3 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 4 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 5 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 6 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 7 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 8 of 11
Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 9 of 11
CM/ECF Western District of Missouri                                      Page 1 of 2
      Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 10 of 11



                            Query   Reports   Utilities   Help   What's New   Log Out

                                 U.S. District Court
                      Western District of Missouri (Kansas City)
                CRIMINAL DOCKET FOR CASE #: 4:21-cr-00155-SRB-4


Case title: USA v. Gilliam et al                            Date Filed: 06/23/2021

Assigned to: District Judge Stephen R.
Bough
Referred to: Magistrate Judge W. Brian
Gaddy

Defendant (4)
J'Korean K Hadnott

Pending Counts                           Disposition
CONSPIRACY TO DEFRAUD THE
UNITED STATES
(1)
ROBBERY OF PROPERTY OR
MONEY > $100
(2)
SCHEME TO DEFRAUD: MONEY,
STATE TAX STAMPS
(3)

Highest Offense Level (Opening)
Felony

Terminated Counts                        Disposition
None

Highest Offense Level (Terminated)
None

Complaints                               Disposition
None




https://mowd-ecf.sso.dcn/cgi-bin/DktRpt.pl?546109538862355-L_1_0-1                      7/8/2021
CM/ECF Western District of Missouri                                      Page 2 of 2
      Case 4:21-mj-01496 Document 1 Filed on 07/08/21 in TXSD Page 11 of 11


Plaintiff
USA                                              represented by Brent Venneman
                                                                United States Attorney's Office-KCMO
                                                                400 E 9th Street
                                                                Suite 5510
                                                                Kansas City, MO 64106
                                                                (816) 426-4255
                                                                Email: brent.venneman@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant US Attorney
                                                                Bar Status: Active
 Email All Attorneys
 Email All Attorneys and Additional Recipients


 Date Filed        # Docket Text
 06/23/2021        1   INDICTMENT as to Deandre J Gilliam (1) count(s) 1, 2, 3, Ladarious S Thomas
                       (2) count(s) 1, 2, 3, Jamarkus D Bogany (3) count(s) 1, 2, 3, J'Korean K Hadnott
                       (4) count(s) 1, 2, 3, Octavious Q Waiters (5) count(s) 1, 2, 3, Clayton J Brown
                       (6) count(s) 1, 2, 3. (Attachments: # 1 Criminal Cover Sheet, # 2 Criminal Cover
                       Sheet, # 3 Criminal Cover Sheet, # 4 Criminal Cover Sheet, # 5 Criminal Cover
                       Sheet, # 6 Criminal Cover Sheet) (Melvin, Greg) (Entered: 06/24/2021)
 06/23/2021            ORDER as to Deandre J Gilliam, Ladarious S Thomas, Jamarkus D Bogany,
                       J'Korean K Hadnott, Octavious Q Waiters, Clayton J Brown. This indictment
                       shall be kept secret until a defendant is in custody or has been given bail, and
                       upon completion of the issuance of the warrant of arrest, the Clerk shall seal the
                       indictment, and it shall remain sealed pending further order of the Court. Signed
                       by United States Magistrate Judge Jill A. Morris. This is a docket entry only. No
                       document is attached. (Melvin, Greg) (Entered: 06/24/2021)
 06/23/2021        2   ORDER REFERRING CASE to Magistrate Judge W. Brian Gaddy as to
                       Deandre J Gilliam, Ladarious S Thomas, Jamarkus D Bogany, J'Korean K
                       Hadnott, Octavious Q Waiters, Clayton J Brown Signed on 6/23/2021 by District
                       Judge Stephen R. Bough.(Melvin, Greg) (Entered: 06/24/2021)
 07/06/2021            ORDER as to Deandre J Gilliam, Ladarious S Thomas, Jamarkus D Bogany,
                       J'Korean K Hadnott, Octavious Q Waiters, Clayton J Brown. A defendant having
                       been arrested, it is ordered that this indictment be unsealed, and then processed
                       in accordance with established procedure and law. Signed by United States
                       Magistrate Judge W. Brian Gaddy. This is a docket entry only. No document is
                       attached. (Williams, Teresa) (Entered: 07/06/2021)
 07/07/2021        3   RULE 5(C)(3) documents received as to Deandre J Gilliam, Ladarious S
                       Thomas, Jamarkus D Bogany, J'Korean K Hadnott, Octavious Q Waiters,
                       Clayton J Brown. (Matthes Mitra, Renea) (Entered: 07/07/2021)




https://mowd-ecf.sso.dcn/cgi-bin/DktRpt.pl?546109538862355-L_1_0-1                                7/8/2021
